PER CURIAM
Defendant appeals his convictions for assault, harassment and criminal mischief. ORS 163.160; ORS 166.065; ORS 164.354. The victim, Mullinix, testified that defendant, an acquaintance, came to his house and attacked him. Defendant sought to impeach him by eliciting on cross-examination evidence that Mullinix was on probation. Defendant argued that the evidence showed bias, because Mullinix had a motive to lie about the fight to avoid having his probation revoked. The state concedes that it was prejudicial error to exclude the evidence. We accept that concession.
Reversed and remanded for a new trial.